Citation Nr: 0922280	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  97-23 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active military service from June 1994 to 
July 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which in part denied the claim on appeal.

In January 2007 the Board remanded the case to the RO for 
further development regarding the claim on appeal.


FINDING OF FACT

There is no competent medical evidence showing a diagnosis of 
a current left knee disorder related to service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a left knee disorder, are not met.  38 
U.S.C.A. §§ 1131, 1132, 1137, 1153 (West 2002); 38 C.F.R. §§ 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claim for service connection in a number of 
letters sent to the Veteran between 2001 and June 2008.  
These letters notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, and identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim.  These 
letters provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
holding in Dingess/Hartman.

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims file contains VA 
and private treatment records, including a report of a May 
2005 VA examination, and the Veteran has not indicated any 
records outstanding that need to be obtained.  In January 
2007, the claim was remanded specifically for a new VA 
examination.  The veteran was notified that an examination 
was scheduled, but failed to report for the examination.     

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

II.  Service Connection for Left Knee Disorder

The veteran claims entitlement to service connection for a 
left knee disorder.  As reflected in an April 1997 statement 
and the transcript of a September 1997 hearing before the RO, 
he claims that he injured his left knee in service due to a 
training routine of running five to six miles three times a 
week in combat boots.  He reported having a painful left knee 
that also locks.  He testified that he went to VA two times 
per week for treatment; and that he was unable to do certain 
activities due to the condition, including boxing and going 
up a ladder, and that he used a cane.  

B.  Applicable Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To 
establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, the record must show (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

C.  Factual Background and Analysis

Service treatment records show that the Veteran was seen in 
early April 1996, in part, for complaints of a sharp pain in 
the left knee at night.  Examination revealed positive 
reflexes, full range of motion, and no loss of sensation.  On 
leg raises, there was a little more elasticity to the left 
knee and less strength, than on the right.  There was no 
edema or discoloration.  The treatment provider recorded an 
assessment of patellofemoral syndrome, rule out tendonitis.  
The Veteran was prescribed Motrin, and was to return to duty; 
and to return to the clinic if symptoms worsened or 
persisted.  

The Veteran was seen in late June 1996 for complaints of 
bilateral knee pain, left more than right, for several 
months, which was exacerbated with running.  The Veteran 
denied having any swelling, locking, or giving way.  The 
report indicated that this was not associated with previous 
knee injury.  After examination, the examiner gave the 
impression of patellofemoral syndrome, left more than right. 

After service, the report of an October 1996 VA examination 
for joints shows that the Veteran reported almost continuous 
pain in both knee joints for the past six months.  He 
reported that the painful condition started after heavy 
lifting activities in May and June 1996, while serving in the 
Navy.  

On examination, with respect to the left knee the examiner 
made findings that the knee joints were of normal 
configuration, but were tender at the parapatellar area and 
along the joint cleft.  The active motion of the knee joint 
was associated with sensation of soreness, and therefore 
limited in the direction of flexion.  The knee joints and 
lower legs were of normal configuration, but the latter were 
tender along the tibia and fibula.  The active motion of both 
knee joints had normal ranges.  There was no deformity noted 
of the knee and gait was normal.  X-ray examination of the 
knee was negative.  After examination, the report contains a 
diagnosis of marked arthralgia of both knee joints.  

The claims file contains VA treatment records dated from the 
late 1990s to December 2002, showing treatment for various 
complaints and conditions.  None of these records includes a 
diagnosis of a left knee disorder.

Review of the claims file shows that the RO scheduled the 
Veteran to be examined for his claimed left knee disorder in 
October 2002 and January 2004.  The Veteran failed to report 
for either of these.  In response to the Board's January 2007 
remand instructions, the RO scheduled the Veteran for an 
examination to be conducted in February 2009.  The Veteran, 
however, failed to report for that scheduled examination.  

These scheduled VA examinations to which the Veteran failed 
to report were expected to have provided additional 
information regarding the veteran's claim.  Regulations 
provide that when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
the claimant, without good cause, fails to report for such 
examination, and the examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based upon the evidence of record.  See 38 C.F.R. § 3.655 
(2008).  There is no evidence that the Veteran provided good 
cause for his failure to report to these examinations.  Thus, 
the Board must rely upon the evidence in the claims file to 
reach its decision.

Here, the only objective findings regarding the left knee are 
findings of pain, patellofemoral syndrome (also known as 
patellofemoral pain syndrome), and arthralgia, which is 
defined as pain in a joint.  See Dorland's Illustrated 
Medical Dictionary 149 (30th ed. 2003).  Pain, in and of 
itself, is not a disability for VA purposes, and thus service 
connection may not be granted for knee pain alone.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  There 
is no diagnosis of an underlying knee disorder to which the 
pain has been associated.

There is no medical evidence of any left knee injury or 
condition in service, other than knee pain, diagnosed as 
patellofemoral (pain) syndrome, which essentially is 
synonymous with pain symptomatology of the knee.  It may be 
associated with an acute condition or with an underlying 
chronic knee disorder; but here the only diagnosis is merely 
patellofemoral syndrome, which has not been linked to any 
underlying chronic knee disorder.   

X-rays were taken at the October 1996 VA examination to rule 
out damage to the structure of the knee and the tissues 
connected to it inside the knee.  That X-ray examination was 
negative.  The examination report concluded with a diagnosis 
merely showing there was arthralgia, or pain, of the knee.  
This is not a disability for VA purposes, and thus service 
connection may not be granted for the Veteran's knee pain 
alone.  Id.  Other than that, there is no diagnosis of a 
current left knee disability. 

In summary, review of the claims file shows no competent 
medical evidence of any current left knee disorder.  The 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a left knee disorder is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


